United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, WEST ROXBURY
STATION, West Roxbury, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel B. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0313
Issued: August 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 24, 2014 appellant, through counsel, filed a timely appeal from the
May 28, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a work-related acceleration of his hip
osteoarthritis.
FACTUAL HISTORY
On April 11, 2013 appellant, a 46-year-old letter carrier, filed an occupational disease
claim alleging that his work duties had caused a permanent acceleration of his bilateral hip

1

5 U.S.C. § 8101 et seq.

osteoarthritis. X-rays from December 10, 2012 showed end-stage degenerative osteoarthritis of
the right hip. The joint space on the left was well maintained.
Dr. Byron V. Hartunian, an orthopedic surgeon, evaluated appellant on March 28, 2013.
He reviewed the medical records concerning appellant’s hip arthritis, particularly the right side
with secondary overuse of the left, resulting in soft-tissue inflammation as well as arthritis.
Dr. Hartunian reviewed appellant’s statement describing his job duties as a letter carrier. He also
reviewed a document entitled duties and requirements of a letter carrier. Dr. Hartunian related
appellant’s history and complaints. He described his findings on physical examination and
diagnosed the following: right hip arthritis with two millimeters of cartilage interval at the
superior femoral-acetabular joint; early degenerative arthritis of the left hip; and greater
trochanteric bursitis and iliotibial band tendinitis of the left hip – chronic.
Dr. Hartunian opined that the repetitive heavy physical activities that appellant performed
for over 26 years had increased stresses though appellant’s hips, causally contributing to the
permanent progression of his arthritic condition. He explained the progressive nature of the
underlying arthritic process and how the performance of laborious physical duties accelerated the
loss of articular surface. Dr. Hartunian also described how the severe right hip condition put
excess stresses on appellant’s left hip. He observed that appellant’s case was no different from
dozens of other letter carrier cases he had seen and OWCP had accepted.
In a decision dated July 11, 2013, OWCP denied appellant’s occupational disease claim.
An OWCP hearing representative set aside the denial and remanded the case for further action,
including obtaining an addendum from Dr. Hartunian.
Dr. Hartunian reviewed the statement of accepted facts and the questions posed by
OWCP. He explained that peer review and published orthopedic literature substantiated that
osteoarthritis/degenerative arthritis was not a part of the normal aging process. Appellant’s
strenuous job duties definitely contributed to the degenerative arthritis of his hips. The specific
movement required by these duties aggravated and accelerated preexisting degenerative arthritis.
There was reasonable medical evidence that factors contributing to the progression of
osteoarthritis of the joint included heavy work, standing, climbing, squatting, twisting, pivoting,
bending, stooping, and reaching of the kind and type engaged in by appellant, as opposed to
those who held sedentary occupations. “Stresses on the hip joints increase the rate at which the
articular cartilage deteriorates resulting in a diminished joint space, which is the definition of
arthritis.” There was no question, Dr. Hartunian stated, that the stresses appellant’s letter carrier
duties placed on his arthritically-diseased hips would permanently accelerate the arthritic process
as described.
Dr. Hartunian reviewed appellant’s activities outside of federal employment and noted
that they were “closed chain” activities, or nonimpact loading. These were just the type of
activities he prescribed for patients with arthritis to strengthen the arthritically-inflicted joints.
Even though these activities may have contributed to appellant’s overall condition, there was still
an acceleration of hip arthritis over the years caused by the repetitive stresses of his job duties.
Dr. Hartunian explained that the question was not the degree to which other activities accelerated
appellant’s osteoarthritis or which was the most contributing factor. That could not be
determined. “[Appellant’s] hips do not know whether he is delivering mail or playing golf.”

2

Rather, the question was whether appellant’s federal employment contributed in any degree to
the acceleration and there was no question in Dr. Hartunian’s mind that postal duties were a
contributing factor. This was supported by peer reviewed and published occupational medicine
research, which showed that early onset osteoarthritis was more often seen in heavy labor
occupations where premature wearing out of the joints was more common. Dr. Hartunian listed
the significant research supporting these conclusions.
An OWCP medical adviser reviewed Dr. Hartunian’s opinion and questioned how one
could scientifically explain that only one hip exhibited severe osteoarthritis while the
contralateral hip demonstrated no evidence of that process. The medical adviser suggested that if
there were indeed a systemic mechanism triggered by appellant’s work factors, a reasonable
scientific observer would expect appellant to have bilateral hip osteoarthritis. The medical
adviser opined that the fact that only one joint was involved disproved Dr. Hartunian’s theory of
causation.
The medical adviser also questioned Dr. Hartunian’s medical assumptions. He observed
that aging was a well-known and universally accepted causal factor in the development of
osteoarthritis, that there was very strong evidence, for example, that the risk of osteoarthritis in
the knee increased with age and there was little to no association between hip osteoarthritis and
standing for long hours or repetitive lifting, and no association seen between total physical
activity and total hip arthroplasty. There was some evidence of an association between specific
occupational activities, but overall insufficient evidence to assign causation to these jobs. The
medical adviser added that if one could not determine, as Dr. Hartunian contended, the degree to
which other activities accelerated appellant’s osteoarthritis, then that was precisely the reason
causal relationship could not be established with appellant’s work duties.
In a decision dated May 28, 2014, OWCP denied appellant’s occupational disease claim.
It found that the weight of the medical evidence rested with the opinion of the medical adviser,
as Dr. Hartunian did not address the reason appellant had developed only unilateral hip
osteoarthritis.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident, or
exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident, or exposure caused an injury.3

2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

3

Causal relationship is a medical issue4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty,6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
ANALYSIS
Appellant claims that his work duties caused a permanent acceleration of his bilateral hip
osteoarthritis. He, therefore, bears the burden of proof to establish the essential elements of his
claim. OWCP does not dispute the duties he performed as a letter carrier for many years.
Appellant has thus met his burden to establish that he experienced a specific event, incident, or
exposure occurring at the time, place, and in the manner alleged. The question that remains is
whether these work duties accelerated his osteoarthritis.
Dr. Hartunian, the treating orthopedic surgeon, offered a reasoned opinion supporting
appellant’s claim. His opinion was clear and unequivocal. Dr. Hartunian based his opinion on a
review of the duties that appellant’s performed as letter carrier and on medical literature. He
noted that studies cited heavy labor, heavy loading activities, and repeated local stresses as
causative contributing factors for the development and progression of lower extremity arthritis.
It was therefore clear to Dr. Hartunian that the strenuous duties appellant performed for over 26
years had accelerated his hip osteoarthritis.
To demonstrate that heavy labor activities did, in fact, accelerate appellant’s
osteoarthritis, there must be some evidence of acceleration in the medical record, some evidence
of the accelerated loss of articular surface. Otherwise, Dr. Hartunian’s opinion is nothing more
than speculation. He has explained how acceleration was medically possible, but he has
identified no evidence that this is what actually happened to appellant. Dr. Hartunian has instead
presented a hypothesis that may or may not be true. The Board has held that medical texts and
excerpts from publications are of no evidentiary value in establishing the necessary causal
relationship, as they are of general application and are not determinative of whether the specific
condition claimed was causally related to the particular employment injury involved.8 If
appellant’s duties as a letter carrier altered or materially affected his osteoarthritis, Dr. Hartunian
did not indicate how the medical record demonstrated this.

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

Gaetan F. Valenza, 35 ECAB 763 (1984); Kenneth S. Vansick, 31 ECAB 1132 (1980).

4

The medical adviser observed that it was not clear why appellant developed osteoarthritis
unilaterally. The x-rays obtained on December 10, 2012 showed end-stage degenerative
osteoarthritis of the right hip, but a well-maintained joint space on the left.
The Board finds that the medical opinion evidence submitted to support appellant’s
occupational disease claim is insufficiently rationalized to establish the essential element of
causal relationship. The Board therefore finds that he has not met his burden to establish that he
sustained a work-related acceleration of his hip osteoarthritis. The Board will affirm OWCP’s
May 28, 2014 decision denying appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he sustained a
work-related acceleration of his hip osteoarthritis.
ORDER
IT IS HEREBY ORDERED THAT the May 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 25, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

